Citation Nr: 1618829	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-21 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits, for accrued benefits purposes only.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran who died in February 1987 had served on active duty from April 1943 to November 1945.  He was survived by his spouse, who is reported to have filed a claim for nonservice-connected death pension in December 2011 and to have subsequently died in September 2012, prior to the adjudication of her claim.  

The appellant in this matter is the son of the Veteran and the Veteran's surviving spouse, and although it was noted by the Board in its prior remand of May 2015 that the appellant was the surviving child acting on behalf of the estate of the Veteran's surviving spouse, that fact is not demonstrated by evidence now of record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative determination entered in March 2013 by the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania.  This matter was previously remanded to the agency of original jurisdiction (AOJ) in May 2015 so that additional development could be undertaken.  Following the AOJ's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

The Board by its May 2015 remand requested that the AOJ adjudicate the claim at issue with consideration of the threshold question of whether the appellant's has the status as an eligible claimant for accrued benefits.  Per governing laws and regulations, a person other than a surviving spouse has the requisite status to claim accrued benefits only if that person is a child of the Veteran or surviving spouse that is 23 years of age or less or found to be permanently incapable of self-support before attaining the age of 18 years.  See 38 U.S.C.A. §§ 101(4)(A), 5121(a) (West 2014); 38 C.F.R. §§ 3.57(a), 3.1000(a)(1), (d)(2) (2015).  Accrued benefits may also be paid as may be deemed necessary to reimburse the person(s) who bore the expenses of the last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2015).  

It is evident upon a return of the appeal to the Board that the AOJ has not sufficiently addressed the threshold issue of whether the appellant has the status of an eligible claimant for accrued benefits due and unpaid to the Veteran's surviving spouse.  It is noted that the Board in its prior remand referenced in the Introduction that the appellant was a surviving child acting on behalf of the estate of the Veteran's surviving spouse, but that is not in any way delineated by direct evidence of record, including that contained in the electronic claims folder.  Moreover, other documents referenced in the statement of the case and/or supplemental statement of the case, including but not limited to the appellant's application for accrued benefits, the surviving spouse's application for death pension, the death certificate of the surviving spouse, and other documents, are not now contained in the actual or virtual claims folder.  Thus, remand to permit the AOJ to obtain all of the evidence it utilized in deciding this case, to clarify the status of the appellant as an accrued benefits claimant, and to facilitate the AOJ's full adjudication of all matters presented, inclusive of the question of whether the appellant is an eligible claimant for accrued benefits, is required.  

Accordingly, this matter is REMANEDED for the following actions:

1.  The AOJ should ascertain in what capacity the appellant is seeking VA accrued benefits due and payable to the Veteran's surviving spouse during her lifetime.  If the Veteran is seeking accrued benefits as the executor or personal representative of the surviving spouse's estate, then documentary evidence of the appellant's appointment as the executor or personal representative of the widow's estate should be obtained and made a part of the claims folder.  

2.  Obtain all evidence identified in the statement of the case and/or supplemental statement of the case, including but not limited to the appellant's application for VA accrued benefits, the surviving spouse's application for death pension and her supporting income data, and the death certificate of the Veteran's surviving spouse, for inclusion in the actual or virtual VA claims folder.  

3.  Thereafter, adjudicate fully the appellant's entitlement to the benefit sought, to include the threshold question of whether the appellant is an eligible claimant for VA accrued benefits due and payable to the Veteran's surviving spouse during her lifetime.  If any benefit sought on appeal remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







